DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Browning on June 01, 2021.
The application has been amended as follows: 
Claim 2 is amended to read:
2.  A portable oil production alignment module system, comprising: 
a first skid module, comprising a first piping manifold for fluid flow having a first piping manifold connection assembly having at least one first interconnecting flange, and a first set of spaced apart beams on which the first piping manifold is mounted; 
a second skid module that is separable from the first module, comprising a second piping manifold for fluid flow having a second piping manifold connection assembly having at least one second interconnecting
a first alignment beam fork member coupled to at least one of the beams of the first skid module or at least one of the beams of the second skid module, the first alignment beam fork member comprising a first guide plate and a second guide plate, and a first alignment pin disposed between the first and second guide plates;
a first alignment knife the other 
a first separator for separating a hydrocarbon mixture into separate fluid components mounted on at least one of the first or second skid modules, and configured to be connected to either the first piping manifold or the second piping manifold,
wherein the first skid module and the second skid module are designed such that when the first skid module and the second skid module are pushed together, the first skid module and the second skid module are aligned using the first alignment fork member and the first alignment knife such that the first interconnecting flange and the second interconnecting flange are pushed up leaving a gap in order to slide in a gasket in the gap to connect the first interconnecting flange to the second interconnecting flange 

Claim 4 is amended to read:
4.  The portable oil production alignment module system of claim 2, wherein the first alignment knife further comprises a first alignment aperture.  
Claim 25 is amended to read:
24.  A method for providing a portable oil production alignment modular system, comprising:
providing a first skid module, comprising a first piping manifold for fluid flow having a first piping manifold connection assembly having at least one first interconnecting flange, and a first set of spaced apart beams on which the first piping manifold is mounted;
providing a second skid module that is separable from the first module, comprising a second piping manifold for fluid flow having a second piping manifold connection assembly having at least one second interconnecting flange, and a second set of spaced apart beams on which the second piping manifold is mounted; 
providing a first alignment beam fork member coupled to at least one of the beams of the first skid module or at least one of the beams of the second skid module, the first alignment beam fork member comprising a first guide plate and a second guide plate, and a first alignment pin disposed between the first and second guide plates; 
providing a first alignment knife the other skid module
providing a first separator for separating a hydrocarbon mixture into separate fluid components mounted on at least one of the first or second skid modules, 
wherein the first skid module and the second skid module are designed such that when the first skid module and the second skid module are pushed together, the first skid module and the second skid module are aligned using the first alignment fork member and the first alignment knife such that the first interconnecting flange and the second interconnecting flange are pushed up leaving a gap in order to slide in a gasket in the gap to connect the first interconnecting flange to the second interconnecting flange 
Claim 25 is amended to read:
25.  The method for providing a portable oil production alignment system of claim 24, wherein the first alignment knife further comprises a first alignment aperture.  
Claim 26 is amended to read:
26.  The method for providing a portable oil production alignment module system of claim 24, further comprising replacing the skid module containing the first separator with a replacement skid module comprising a replacement separator and at least one of the first alignment beam fork member or the first alignment knife knife 
Claim 31 is amended to read:
31.  The portable oil production alignment module system of claim 2, wherein the first skid module and/or the second skid module further comprising pipe racks, one or more vapor recovery tower, one or more flare knockout drum, one or more flare stack, one or more fuel gas scrubber, one or more multi well separator, one or more high pressure test separator, one or more low pressure test separator, one or more line heater, one or more heater treater, one or more gas dehydration unit, one or more gas powered unit, one or more combustors, one or more slug catcher, one or bulk separator, one or more sand separator, one or more methanol injector, one or more pig launcher, one or more pig receiver, safety equipment, electrical equipment, a SCADA system, or a combination thereof located thereon 
Claim 32 is amended to read:
32.  The portable oil production alignment module system of claim 2, wherein the first skid module and/or the second skid module skid module.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2, 4–16 and 23–32 are allowable over Cobb, US 4,779,677 (“Cobb”).
Claim 2 discloses a portable oil production alignment module system.  The system comprises a first skid module comprising a first piping manifold.  The first piping manifold has a first piping manifold connection assembly comprising a first 
Cobb discloses a portable oil production alignment module system (the portable oil well fluid processing system seen in fig. 1, col. 3, ll. 62–66).  The system comprises a first skid module (first section, fig. 1, pt. 38, col. 4, ll. 6–11) comprising a first piping manifold (first pipe manifold, fig. 1, pt. 228, col. 8, ll. 1–6 which includes inlet pipe fig. 21, pt. 234, col. 10, ll. 58–68).  The first piping manifold has a first piping manifold connection assembly comprising a first flange (the coupling flange that connects inlet pipe 234 to pipe, fig. 21, pt. 346, col. 10, ll. 58–67).  The system further comprises a second skid module (skid section, fig. 1, pt. 42, col. 4, ll. 6–11) comprising a second piping manifold (second pipe manifold, fig. 1, pt. 310, col. 9, ll. 39–41 which includes outlet pipe, fig. 21, pt. 334, col. 10, ll. 58–67) having a second piping manifold connection assembly comprising a second flange (the coupling flange that connects outlet pipe 334 to pipe, fig. 21, pt. 346, col. 10, ll. 58–67).  The system additionally 

    PNG
    media_image1.png
    1251
    2829
    media_image1.png
    Greyscale

In Cobb, the skid sections 38, 42 are pushed together and connected by the male and female connectors 152, 168 (i.e., the alignment knife and alignment fork), to place the system 30 in transport mode and the system 30 is transported to a desired location.  Cobb, col. 10, ll. 7–57.  Once the system 30 is set in place, the inlet pipe 234 is connected to outlet pipe 334 via pipe 346, by attaching the flange on the inlet pipe 234 (i.e., the first flange) to the flange on pipe 346 and by attaching the flange on outlet pipe 334 (i.e., the second flange) to the opposite flange on pipe 346.  Id.  
Therefore, Cobb differs from claim 2 because the first and second skid sections 38, 42 are not designed such that when they are pushed together, they are aligned using the male and female connectors 152, 168 such that the first and second flanges are pushed up leaving a gap in order to slide a gasket in the gap to connect the flanges together.  
Claim 24 is allowable for reasons similar to claim 2.  Claims 4–16, 23 and 25–32 are allowable because they depend on claims 2 or 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776